Per Curiam:
The answering affidavits show that a wagering contract was contemplated by the parties, and if this be proven at trial it will defeat the plaintiff’s cause. Therefore, since an issue of fact was presented, the judgment and order should be reversed, with costs, and the motion for summary judgment denied, with ten dollars costs. Present — Clarke, P. J., Dowling, Finch, McAvoy and Martin, JJ. Judgment and order reversed, with costs, and motion for summary judgment denied, with ten dollars costs.